Citation Nr: 0925590	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  05-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a migraine headache 
disability.

2.  Entitlement to service connection for a neurological 
disorder of the right hand.

3.  Entitlement to service connection for a neurological 
disorder of the left hand.

4.  Entitlement to service connection for a neurological 
disorder of the right upper extremity.

5.  Entitlement to service connection for a neurological 
disorder of the left upper extremity.

6.  Entitlement to service connection for a neurological 
disorder of the right lower extremity.

7.  Entitlement to service connection for a neurological 
disorder of the left lower extremity.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from July 1962 
to July 1966. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for migraine headaches and peripheral neuropathy (claimed as 
circulatory problems) of the bilateral hands, bilateral upper 
extremities, and bilateral lower extremities.

The Board notes that a lay statement was received from the 
Veteran's wife in June 2006, describing his claimed 
disabilities and his theories regarding their etiology.  It 
was not accompanied by a waiver of RO jurisdiction.  However, 
the Board finds that the statement is not pertinent because 
it has no bearing on the issues on appeal.  38 C.F.R. § 
20.1304 (2008).  It is not disputed that the Veteran has 
migraine headaches or a neurological disorder affecting his 
bilateral hands, bilateral upper extremities, or bilateral 
lower extremities.  Rather, the issue is whether there is any 
connection or medical nexus between these disabilities and 
any disease, injury, or event during service.  Unfortunately, 
there is no evidence demonstrating that the Veteran's spouse 
has appropriate medical training or expertise to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, a waiver of RO jurisdiction is not required for 
her statement.    

In a June 2009 statement, the Veteran's representative raised 
a claim on behalf of the Veteran for entitlement to service 
connection for hearing loss.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  A migraine headache disability is not shown to be related 
to military service.

3.  A neurological disorder of the right hand is not shown to 
be related to military service.

4.  A neurological disorder of the left hand is not shown to 
be related to military service.

5.  A neurological disorder of the right upper extremity is 
not shown to be related to military service.

6.  A neurological disorder of the left upper extremity is 
not shown to be related to military service.

7.  A neurological disorder of the right lower extremity is 
not shown to be related to military service.

8.  A neurological disorder of the left lower extremity is 
not shown to be related to military service.





CONCLUSIONS OF LAW

1.  A migraine headache disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  A neurological disorder of the right hand was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2008).

3.  A neurological disorder of the left hand was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

4.  A neurological disorder of the right upper extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

5.  A neurological disorder of the left upper extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

6.  A neurological disorder of the right lower extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).

7.  A neurological disorder of the left lower extremity was 
not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2008).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
a migraine headache disability and a neurological disorder of 
the hands and upper and lower extremities (claimed as 
circulatory problems) was received in March 2001.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Philadelphia RO in correspondence dated in July 
2001 and July 2005.  The July 2005 letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCA-A.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in September 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and private treatment records 
have been obtained and associated with his claims file.  The 
Veteran has also been provided with a VA peripheral nerves 
examination to assess the current nature of his claimed 
migraine and neurological disabilities for the purpose of 
determining eligibility for nonservice-connected pension.  

The Veteran was not provided a VA examination and opinion to 
assess the current nature and etiology of his claimed 
migraine headache or neurological disabilities for purposes 
of establishing service connection.  However, VA need not 
conduct an examination with respect to the claims on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no evidence 
of headaches or neurological problems during service and no 
indication that these may be associated with service or with 
any service-connected disability.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has current migraine headache 
and upper and lower extremity neurological disabilities due 
to mistreatment of a pilonidal cyst during service that 
caused an inflammation or infection of his spinal cord and 
over time developed into spinal stenosis with migraines.  He 
contends that his cyst was caused by exposure to a biological 
agent, brucella, during military service.  

His national service representative has also posited that the 
Veteran's in-service pilonidal cyst excision became infected 
and eventually involved the spine, that the Veteran may have 
been infected with Lyme's disease from a deer tick during 
service, and that the Veteran has cysts and lesions on his 
spinal cord due to a biological agent or exposure to 
radiation.

The Board points out that the February 2003 rating decision 
denied service connection for a lumbar spine disability 
claimed as back pain.  A May 2005 rating decision granted 
service connection for pilonidal cyst, status post surgical 
excision, and assigned a noncompensable rating based on no 
evidence of complications or recurrence.

The Veteran's DD Form 214 (Report of Discharge from Service) 
noted that his military occupational specialty was weapons 
control systems mechanic (32251).  In a service treatment 
record dated in October 1965, the Veteran complained of pain 
in his lower back.  In a service treatment record dated in 
October 1965, he was admitted for an infected pilonidal cyst 
above the sacrum on the left side.  It was incised and 
drained the next day.  He received follow-up treatment with 
no complications noted during November 1965.  His service 
treatment records contained no complaints or findings of 
headaches, or pain or numbness in his hands, upper or lower 
extremities, or spine.  In a separation examination report 
dated in June 1966, findings of the upper extremities, lower 
extremities, spine, and neurologic system were reported as 
normal.  A note documented minor radioactivity exposure from 
high energy electron tubes.

In a post-service private emergency department record from 
Rolling Hill Hospital dated in September 1991, the Veteran 
complained of weakness, migraines, and numbness and tingling 
in his hands and feet for a couple days.  He denied previous 
similar episodes.  The diagnosis was fever not yet diagnosed 
and rule out viral infection.

Private treatment records dated from May 1991 to June 1995 
were received from R. E., M.D., which contained numerous 
examination reports from other private physicians who 
evaluated the Veteran's migraine and upper and lower 
extremity neurological complaints.  Computed tomography (CT) 
and electroencephalogram (EEG) studies dated in May 1991 were 
reported as normal.  In a June 1991 eye examination report, 
the Veteran related that he was struck with a baseball bat 
about five years earlier [1986], and the physician opined 
that this was the source of his findings of slight decreased 
vision in the right eye.  In a July 1991 neurologic 
examination report, the Veteran stated that he began to 
experience recurrent attacks of cephalgia (headaches) 15 or 
20 years ago [as early as 1971].  The assessment included 
normal neurologic examination with history consistent with 
migrainous disorder.

In a treatment record dated in June 1992, the Veteran 
complained of paresthesias in the left hand and leg.  The 
impression was symptoms suggestive of lower cervical spine 
radicular disease, probably due to degenerative joint disease 
or discogenic disease.  In December 1992 a perirectal abscess 
was incised and drained.  In a treatment record dated in 
February 1993, the Veteran complained of electrical shock 
felt constantly in both legs all the way down to his feet.  
He denied back, neck, or upper joint pains.  Physical 
examination was reported as unremarkable.   In an 
electromyogram (EMG) report dated in August 1993, the Veteran 
complained of numbness in his feet bilaterally and radiating 
pains into the bilateral thighs for one year.  The impression 
was mild but active bilateral L5 radiculopathies with no 
evidence of peripheral neuropathy.  In January 1994, another 
EMG examination was performed to evaluate the Veteran's 
complaints of numbness and tingling in his lower extremities.  
The conclusion was signs consistent with an L5, S1 
radiculopathy.  In a treatment record dated in October 1994, 
the Veteran complained of headaches that started about 10 
years earlier  [1984].  The assessment was migraine 
headaches.

Private treatment records from T. H., M.D., dated from July 
to October 2000 showed neurosurgical evaluation for 
complaints of numbness in the hands and fingers since 
November 1999.  He stated that the electrical sensations to 
the legs had cleared.  Findings of magnetic resonance imaging 
(MRI) studies were reported as spinal cord compression from 
C3-C7 with increased high density signal in the cord, and at 
C4-5 and C5-6 consistent with his myelopathy.  In a lumbar 
myelogram study dated in August 2000, the impression was very 
mild acquired spinal stenosis at L4-5 with no disc herniation 
apparent.  In a post-myelogram CT of the cervical spine on 
the same day, the impression was degenerative spondylosis 
with some bilateral foraminal encroachment at C4-5; no disc 
herniations identified.

Private treatment records from J. J., D.O., dated from April 
2001 to May 2002 showed continued treatment for chronic 
migraine headaches.  An MRI of the cervical spine report 
dated in December 2001 indicated that the Veteran had a 
history of neck pain with upper extremity radicular 
complaints.  Conclusions of the study included disc 
herniation seen at C3-C4; moderately advanced spinal stenosis 
in the mid to lower cervical spine; and cystic area of 
increased T2 weighted signal seen in the dorsal aspect of the 
spinal cord at C5, which was noted to represent a cystic area 
of degeneration or a syrinx or a cystic tumor.  The 
conclusion of an additional MRI of the cervical spine with 
contrast also dated in December 2001 was no evidence of mass 
with contrast, suggesting that the previous findings 
represent either myelomalicia or possibly small syrinx.  In a 
consultation report dated in March 2002, the Veteran 
complained of neck and arm pain without antecedent event that 
began three years ago [1999].  The impression included spinal 
stenosis with probable myomalacia.  In an MRI report dated in 
May 2002, the Veteran complained of hand pain bilaterally 
with numbness and tingling down the neck, shoulders, arms, 
and legs.  The diagnosis was moderate to severe degenerative 
disc disease and spondylosis diffusely throughout the 
cervical spine; no pathological enhancement identified; no 
definite syrinx.

In a private treatment note from Thomas Jefferson University 
Hospital dated in May 2002, the Veteran reported a history of 
migraines since age 19 or 20.  The impression was migraine.

Private treatment records from Chestnut Hill Hospital dated 
from August to September 2002 showed that the Veteran had 
underwent a decompressive cervical laminectomy for his 
history of neck pain radiating into the bilateral upper 
extremities and hands.  The impression was cervical stenosis 
and myelopathy.

In a VA peripheral nerves examination report dated in January 
2003 to evaluate the Veteran's claimed migraine and 
neurological disabilities for VA pension purposes, the 
Veteran reported weakness in both arms and pain radiating 
down both lower extremities.  He described his headaches as 
predominantly above his right eye that caused vomiting and 
incapacitation once or twice a month.  The impression was 
severe spinal stenosis with cervical myelopathy causing him 
to have weakness in all four extremities with moderate degree 
of fatigability and moderate degree of loss of dexterity in 
the upper extremities, and migraine headaches.

In a statement dated in February 2005, Dr. J. J. reported the 
following: 

[The Veteran] has had recurrent infected pilonidal 
cysts, and he has rectal fissures and fistulas.  
Now he has had bone infections which is very 
possible considering that the pilonidal cyst 
infection can reach the spine via the blood stream.  
This would render him disabled and unable to do 
anything.  He will develop osteomyelitis.  The 
possibility of the pilonidal cyst infecting the 
spinal system is a real possibility.

In a VA rectum and anus examination report dated in March 
2005, the examiner reviewed the Veteran's claims folder and 
discussed the Veteran's medical history with him and his 
wife, which included Dr. J. J.'s report that the Veteran has 
a bone infection caused by a pilonidal cyst infection.  The 
examiner concluded that there was no evidence or 
documentation that the Veteran has ever had osteomyelitis.  
Neither the Veteran, nor his wife, could describe any 
clinical osteomyelitis.

In June 2005, the Veteran submitted his substantive appeal 
along with two Internet articles about brucellosis and one 
about toxic weapons testing.  He asserted that a biological 
agent was disbursed while he was on TDY in Libya while 
stationed in Germany and that the agent caused cysts and disc 
deterioration in his spine as well as migraine headaches.

In a lay statement received in June 2006, the Veteran's wife 
described the Veteran's complaints about electrical feelings 
in his arms, legs, shoulders, and neck.  She echoed the 
Veteran's contention that he may have been exposed to a 
biological agent, brucella, which can cause cysts, 
osteomyelitis, and spinal disc deterioration.  She stated 
that the cyst reoccurred two or three times a years since 
service and caused the Veteran's neurological problems.

Migraine Headaches

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for a migraine 
headache disability is not warranted because there is no 
evidence of any migraine headaches in service, nor any 
competent evidence of record that provides a link between the 
Veteran's migraine headache disability and his active 
service.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Therefore, the Veteran's 
claim for service connection for a migraine headache 
disability must be denied.

Neurological Disorder of Hands, Upper Extremities, and Lower 
Extremities

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's neurological disorder involving the bilateral 
hands, bilateral upper extremities, or bilateral lower 
extremities is not warranted because there is no persuasive 
medical evidence establishing a connection between his 
current neurological disability and any event, injury, or 
disease during active military service.

The Board notes that the first medical evidence of any hand, 
lower extremity, or arm problems is in February 1993, more 
than 26 years after separation from service.  The passage of 
many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

After extensive evaluation, the Veteran was diagnosed with 
L5, S1 radiculopathy in January 1994 and degenerative disc 
disease and spondylosis diffusely throughout the cervical 
spine; no pathological enhancement identified; no definite 
syrinx in 2002.  At no time, however, did any physician or 
specialist attribute the Veteran's neurological problems to 
any disease, event, or injury in service, including the 
incision and drainage of a pilonidal cyst.

The Board observes that Dr. J. J.'s February 2005 opinion 
suggests that the Veteran's in-service pilonidal cyst 
excision became infected, infected the spine through the 
blood stream, and caused or will cause osteomyelitis.  The 
Board notes however, that this opinion is factually 
inaccurate as there is no evidence that the Veteran's 
pilonidal cyst site ever became infected after the cyst was 
excised, or that he was ever diagnosed with osteomyelitis.  
Moreover, Dr. J. J.'s opinion is unsupported by any medical 
rationale based on sound reasoning, and it does not 
specifically address the Veteran's radiculopathy or 
neurological disorder of the hands or upper or lower 
extremities.  Therefore, the Board finds that the February 
2005 private medical opinion holds no probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).

As there is no competent medical evidence of a nexus between 
a claimed in-service disease or injury and the present 
disease or injury, service connection for a neurological 
disability of the bilateral hands, bilateral upper 
extremities, and bilateral lower extremities must be denied.  
Hickson, 12 Vet. App. at 253. 

All Claims

The main evidence portending that the Veteran's service in 
the military caused his migraine headache disability and 
neurological disorder comes from him personally.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board has considered the assertions that the Veteran and 
his representative have advanced in connection with the 
appeal, in addition to the medical evidence.  The Board does 
not doubt the sincerity of the Veteran's belief that he has 
migraine headaches and a neurological disorder of the 
bilateral hands, bilateral upper extremities, and bilateral 
lower extremities as a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render 
probative (i.e., persuasive) opinions on these medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for a migraine headache disability and a 
neurological disorder of the bilateral hands, bilateral upper 
extremities, and bilateral lower extremities must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a migraine headache 
disability is denied.

Entitlement to service connection for a neurological disorder 
of the right hand is denied.

Entitlement to service connection for a neurological disorder 
of the left hand is denied.

Entitlement to service connection for a neurological disorder 
of the right upper extremity is denied.

Entitlement to service connection for a neurological disorder 
of the left upper extremity is denied.

Entitlement to service connection for a neurological disorder 
of the right lower extremity is denied.

Entitlement to service connection for a neurological disorder 
of the left lower extremity is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


